People v Sales (2020 NY Slip Op 08084)





People v Sales


2020 NY Slip Op 08084


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2014-08652
 (Ind. No. 6063/11)

[*1]The People of the State of New York, respondent,
vStephen Sales, appellant.


Paul Skip Laisure, New York, NY (Meredith S. Holt of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce,
and Sullivan & Cromwell LLP [Mary Beth Picarella] of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Albert Tomei, J.), rendered September 9, 2014, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of his right to a fair trial by the improper admission into evidence of excerpts of recorded telephone calls he made during his detention at Rikers Island Correctional Facility is without merit. Any ambiguity as to the defendant's intended meaning of his statements affected only the weight to be given to the recordings, not their admissibility (see People v Moore, 118 AD3d 916, 918; People v Case, 113 AD3d 872, 873). We agree with the Supreme Court's determination that the probative value of these excerpts outweighed their potential for prejudice (see Moore, 118 AD3d at 918).
The defendant's sentence was not excessive (see People v Suitte, 90 AD2d 80, 83).
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court